DETAILED ACTION
RCE filed on 02/26/2021.
Claims 44, 46, 47, 49-50, 52-53 and 55-56 are pending.
Claims 1-43, 45, 48, 51 and 54 are canceled.
Claims 44, 46, 47, 49-50, 52-53 and 55-56 are allowed.

Continued Examination under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/26/2021.
Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 10/02/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
REASONS FOR ALLOWANCE
The present invention is directed to radio communication system, base station apparatus, radio terminal and communication control method.  Each independent claim identifies the uniquely distinct features: regarding claim 44, the radio terminal is configured to receive the maximum transmission power in the second cell which is adjusted by the first radio station in response to a request by the second radio station, and -2-Application No.: 15/969,443 Attorney Docket No.: 12622.0114-01000 the request indicates that the second radio station requires adjustment of the 
Each independent claim identifies the uniquely distinct features: regarding claim 46, the first radio station is configured to receive a request from the second radio station and, in response to the request, adjust the maximum transmission power allowed for the radio terminal in the second cell, and -3-Application No.: 15/969,443 Attorney Docket No.: 12622.0114-01000 the request indicates that the second radio station requires adjustment of the maximum transmission power allowed for the radio terminal in the second cell, in combination with other limitations in the claim.
Each independent claim identifies the uniquely distinct features: regarding claim 47, the second radio station is configured to send a request to the first radio station to adjust the maximum transmission power allowed for the radio terminal in the second cell, and the request indicates that the second radio station requires adjustment of the maximum transmission power allowed for the radio terminal in the second cell, in combination with other limitations in the claim.
Each independent claim identifies the uniquely distinct features: regarding claim 49, the second radio station is configured to send a request to the first radio station to adjust the maximum transmission power allowed for the radio terminal in the second cell, and the request indicates that the second radio station requires adjustment of the maximum transmission power allowed for the radio terminal in the second cell, in combination with other limitations in the claim.
Each independent claim identifies the uniquely distinct features: regarding claim 50, the maximum transmission power in the second cell [[which]] is adjusted by the first radio station in response to a request by the second radio station, and the request 
Each independent claim identifies the uniquely distinct features: regarding claim 52, receiving from the second radio station a request and, in response to the request, adjusting the maximum transmission power allowed for the radio terminal in the second cell, and the request indicates that the second radio station requires adjustment of the maximum transmission power allowed for the radio terminal in the second cell, in combination with other limitations in the claim.
Each independent claim identifies the uniquely distinct features: regarding claim 53, sending a request to the first radio station to adjust the maximum transmission power allowed for the radio terminal in the second cell, and the request indicates that the second radio station requires adjustment of the maximum transmission power allowed for the radio terminal in the second cell, in combination with other limitations in the claim.
The closest prior art, Vajapeyam et al., (US 2014/0349701 A1) disclose conventional way of determining an uplink power allocation across at least two independently controlled cells of a wireless communication network for a mobile entity served by at least two independently controlled cells of a wireless communication network, subject to a total PH constraint for uplink transmissions by the mobile entity. A network entity may then manage PH reporting for determining the uplink power allocation by the uplink serving cells, based on the determined uplink power allocation. Managing the PH reporting may be performed by at least one of: explicit coordination between the at least two independently controlled cells, implicit coordination between the at least two 
The closest prior art, Bai et al., (US 2014/0106769 A1) disclose conventional way the power coordination information is used to indicate a power headroom of an interfering cell base station on a specific channel resource or indicate a minimum transmit power of an interfering cell base station on a specific channel resource. A base station requiring interference coordination among the interfering cell base stations is determined according to the interference levels and power coordination information of the interfering cell base stations. A power adjustment request is sent to the base station requiring interference coordination so that the base station requiring interference coordination adjusts a transmit power on the specific channel resource, either singularly or in combination, fail to anticipate or render the above features obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473